FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April , 2015 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNIFICANT EVENT Empresa Nacional de Electricidad S.A. Securities Registration Record N° 0114 Santiago, April 22, 2015 Ger. Gen. N° 050/2015 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador Bernardo O’Higgins N°1449 Santiago, Chile Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph 2, under Securities Market Law N°18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Empresa Nacional de Electricidad S.A. (“Endesa Chile” or the “Company”), I hereby inform you of the following significant event: Endesa Chile has received notice of the Significant Event released today by the Italian company Enel SpA (“Enel”), parent company of Endesa Chile , in which Enel refers to the convening of the Boards of Directors of Enersis S.A., Endesa Chile and Chilectra S.A. to begin the analysis of an eventual corporate reorganization process, with the intention of separating the electricity generation assets in Chile with generation assets in other Latin American countries. Copies of the significant event, in both Italian and English are attached hereto, in order to make it known to all of Endesa Chile´s shareholders. Endesa Chile´s Board of Directors must evaluate the possible reorganization by initiating a study of the aforementioned proposal at the upcoming Board of Directors meeting. Endesa Chile will duly inform the Superintendence of Securities and Insurance, all of its shareholders and the market in general, regarding all the decisions adopted about this matter. Sincerely yours, Valter Moro Chief Executive Officer c.c.: Distribution list Endesa Chile - Teléfono (56) 22630 9000 - Casilla 1557 - Correo Central - Santiago de Chile DISTRIBUTION LIST c.c.: - Superintendent of Pensions - Santiago Stock Exchange - General Management - Electronic Exchange of Chile - General Management - Valparaiso Stock Exchange of - General Management - Fitch Ratings Risk Ltda. - General Management - Feller Rate Risk Rating Ltda -. (At .: Mr. Nicholas Martorell) - Risk Classification Commission - General Management (At. : Alejandro Muñoz) - Bondholders (At. : Mr. Andrés Sepúlveda) - Central Securities Depository - General Management - Enersis SA - General Management - Enersis SA – Legal - Enersis SA - Audit - Enersis SA - Regional Finance - Enersis SA - Communications - Enersis SA - Compliance and Capital Markets - Endesa Chile - Administration and Finance - Endesa Chile - Regional Management Engineering, projects and R + D - Endesa Chile - Communications - Endesa Chile - Accountanting - Endesa Chile - Legal Endesa Chile - Investor Relations Endesa Chile - Teléfono (56) 22630 9000 - Casilla 1557 - Correo Central - Santiago de Chile Endesa Chile - Teléfono (56) 22630 9000 - Casilla 1557 - Correo Central - Santiago de Chile Endesa Chile - Teléfono (56) 22630 9000 - Casilla 1557 - Correo Central - Santiago de Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EMPRESA NACIONAL DE ELECTRICIDAD S.A. BY: /S/ Valter Moro Valter Moro Chief Executive Officer Dated:April 23
